EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) dated September 25, 2009 and made as
of October 1, 2009 (the “Effective Date”), by and between Arbinet Corporation a
Delaware corporation with its headquarters located in New Brunswick, New Jersey
(the “Employer”), and Gary George Brandt (“Brandt”).  In consideration of the
mutual covenants contained in this Agreement, the Employer and Brandt agree as
follows:
 
1.           Employment.  The Employer agrees to employ Brandt and Brandt agrees
to be employed by the Employer on the terms and conditions set forth in this
Agreement.
 
2.           Capacity.  Subject to the terms and conditions of this Agreement,
Brandt shall serve the Employer as Chief Financial Officer and shall have the
duties and authority customary for such position.  Brandt shall report directly
to the Chief Executive Officer (“CEO”) of the Employer and shall serve the
Employer in such additional offices incidental to such position as Brandt may be
requested to serve by the CEO or Board of Directors of Employer (the “Board of
Directors”).  In such capacity or capacities, Brandt shall perform such services
and duties in connection with the business, affairs and operations of the
Employer as may be assigned or delegated to Brandt from time to time by or under
the authority of the CEO or Board of Directors.
 
3.           Relocation.  Brandt understands and agrees that this position is
full-time and based at the Employer’s offices in Herndon, Virginia.  Brandt
agrees to perform his duties from, and be present at, any of the Employer’s
offices during the regular workweek, excluding Employer-wide holidays and
business travel as necessitated in connection with Brandt’s responsibilities
hereunder.
 
4.           Compensation and Benefits.  The regular compensation and benefits
payable to Brandt under this Agreement shall be as follows:
 
(a)           Salary.  For all services rendered by Brandt under this Agreement,
the Employer shall pay Brandt a salary (the “Salary”) at the annual rate of Two
Hundred Sixty Thousand Dollars ($260,000), subject to increase from time to time
in the discretion of the Board of Directors or the Compensation Committee of the
Board of Directors (the “Compensation Committee”).  The Salary shall be payable
in periodic installments in accordance with the Employer’s usual practice for
its senior management employees. Employer will not involuntarily reduce Brandt’s
Salary below Two Hundred Sixty Thousand Dollars except for across-the-board
reductions similarly affecting all or substantially all senior management
employees.
 
(b)           Bonus.
 
(i)  For the Fiscal Year 2009, Brandt shall be entitled a bonus of up to $32,500
based on achievement of the Performance Metrics and Targets as established by
the Compensation Committee; and
 
 
 

--------------------------------------------------------------------------------

 

(ii)  Beginning with the fiscal year ending December 31, 2010, Brandt shall be
entitled to participate in an annual incentive program established by the Board
of Directors or the Compensation Committee with such terms as may be established
by the Board of Directors or the Compensation Committee and mutually and
reasonably agreed by Brandt; provided, that Brandt will have the opportunity to
earn up to Fifty Percent (50%) (the “Target Percentage”) of his Salary then in
effect in bonus compensation annually; provided, further, that Brandt will have
the opportunity to earn more than or less than Target Percentage in bonus
compensation based upon underachievement or overachievement of either the
Employer’s or Brandt’s performance objectives or both.
 
(c)           Regular Benefits.  Brandt shall also be entitled to participate in
any qualified retirement plans, deferred compensation plans, supplemental
retirement plans, stock option and incentive plans, stock purchase plans,
medical insurance plans, life insurance plans, disability income plans,
retirement plans, vacation plans, expense reimbursement plans and other benefit
plans which the Employer may from time to time have in effect for all or most of
its senior level employees.  Such participation shall be subject to the terms of
the applicable plan documents, generally applicable policies of the Employer,
applicable law and the discretion of the Board of Directors, the Compensation
Committee or any administrative or other committee provided for in or
contemplated by any such plan.  Nothing contained in this Agreement shall be
construed to create any obligation on the part of the Employer to establish any
such plan or to maintain the effectiveness of any such plan that may be in
effect from time to time.
 
(d)           Equity Grants:  Brandt shall be eligible to participate in the
Employer’s 2004 Stock Option Plan, as amended (the “2004 Plan”).  Under the 2004
Plan and subject to the approval of the Board of Directors or the Compensation
Committee, the Employer shall initially grant Brandt an option to purchase
250,000 shares of the Employer’s common stock (the “Initial Grant”).  In the
event of a Change of Control (as defined below), Brandt shall become vested in
the Initial Grant in accordance with the terms of the Equity Agreement (as
defined below).  Concurrent with the execution of this Agreement, the Employer
and Brandt shall enter into a Non-Qualified Stock Option Agreement which is
attached hereto as Exhibit A (the “Equity Agreement”).
 
(e)           Additional Benefits.  The Employer shall provide the following
additional benefits to Brandt:
 
(i)           Vacation.
 
(A)           For fiscal year 2009, Brandt shall be entitled, as of the date
hereof, to 6.75 working days’ Paid Time Off to be taken at such time or times as
may be agreed with the President and Chief Executive Officer.  The Employer’s
time off year runs from January 1st to December 31st.  Beginning in fiscal year
2010, Brandt will be eligible for 27 days paid time off (“PTO”), or its
equivalent.
 
(B)           Upon termination of his employment for whatever reason he shall be
entitled to salary in lieu of any accrued vacation entitlement that has not been
taken or be required to repay to the Employer any salary received in respect of
vacation taken in excess of his proportionate vacation entitlement.  For the
purposes of calculating such payment in lieu or such repayment, a PTO day shall
be taken to be Brandt’s Salary divided by 260.
 
 
2

--------------------------------------------------------------------------------

 

(C)           It is agreed that Brandt shall be entitled to, at his option, take
either a working day PTO or an unpaid working day to attend board of directors
meetings as authorized under Section 5(c).
 
(ii)           Reimbursement of Business Expenses.  The Employer shall reimburse
Brandt for all reasonable expenses incurred by him in performing services during
the term of this Agreement, in accordance with the Employer’s policies and
procedures for its senior management employees, as in effect from time to time.
 
(iii)           Commuting, Living and Relocation Expenses.
 
(A)           Until the earlier of September 1, 2010 or Brandt’s relocation to
the Herndon, Virginia area, Brandt shall be entitled to reimbursement by the
Employer for up to Five Thousand Five Hundred Dollars ($5,500) per month of
Brandt’s reasonable and documented out-of-pocket expenses incurred by him for
living expenses in the Herndon, Virginia area and travel to and from Brandt’s
residence in Connecticut.
 
(B)           Brandt shall be entitled to reimbursement for up to Eighty Five
Thousand Dollars ($85,000) of Brandt’s documented relocation and moving expenses
related to his relocation to the Herndon, Virginia area (the “Relocation
Expenses”).  The reimbursement shall be “grossed up” once for taxes and shall be
in addition to reasonable business expenses otherwise reimbursable in accordance
with the Employer’s policies and procedures for its senior management employees.
 
(iv)           Indemnification.  From and after the date hereof, Brandt will be
included under the Employer’s directors and officers liability insurance policy,
with the same coverage as is provided to other directors or officers of the
Employer in respect of their service to the Employer, and such coverage will
continue without interruption for so long as the Employer, or its successors and
assigns, maintains such coverage for its officers and directors.
 
(v)           Legal Fees.  The Employer shall reimburse Brandt for all
reasonable and documented attorney and professional fees incurred by Brandt in
connection with the negotiation and review of the terms of employment and this
Agreement, not to exceed $2,500.
 
(f)           Exclusivity of Salary and Benefits.  Brandt shall not be entitled
to any payments or benefits other than those provided under this Agreement.
 
5.           Extent of Service.  During Brandt’s employment under this
Agreement, Brandt shall, subject to the direction and supervision of the CEO,
devote Brandt’s full business time, best efforts and business judgment, skill
and knowledge to the advancement of the Employer’s interests and to the
discharge of Brandt’s duties and responsibilities under this Agreement; provided
that until November 1, 2009, Brandt shall be permitted to devote no more than
ten (10) hours per week performing duties for his former employer.  Brandt shall
not engage in any other business activity, except as may be approved by the CEO;
provided that nothing in this Agreement shall be construed as preventing Brandt
from:
 
 
3

--------------------------------------------------------------------------------

 

(a)           investing Brandt’s assets in any company or other entity in a
manner not prohibited by Section 9(d) and in such form or manner as shall not
require any material activities on Brandt’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made;
 
(b)           engaging in religious, charitable or other community or non-profit
activities that do not impair Brandt’s ability to fulfill Brandt’s duties and
responsibilities under this Agreement;
 
(c)           serving as a member of the board of directors of one public and
one private company, including the companies listed on Exhibit B attached
hereto; provided that at no time during the term of this Agreement may Brandt
serve as a member of the board of directors for more than one (1) private
company and one (1) other public company, excluding the Employer; or
 
(d)           Maintaining his ownership interest in his Connecticut based
entities as set forth on Exhibit C so long as such ownership does not interfere
with performance of his duties under this Agreement, including devoting his full
business time to the advancement of the Employer’s interests.
 
6.           Termination.  Brandt’s employment under this Agreement shall
terminate under the following circumstances set forth in this Section 6.
 
(a)           Termination by the Employer for Cause.  Brandt’s employment under
this Agreement may be terminated by the Employer for Cause (as defined below)
without further liability on the part of the Employer effective immediately upon
a vote of the Board of Directors and written notice to Brandt.  Only the
following shall constitute “Cause” for such termination:
 
(i)           Brandt’s willful misconduct in the performance of his duties to
the Employer, or Brandt’s willful failure to implement any lawful policy of the
Employer which either is not cured within ten (10) days after written notice is
given to Brandt by the Employer describing misconduct or failure;
 
(ii)           Brandt’s conviction of or plea of guilty or any plea other than
“not guilty” to a felony;
 
(iii)           the willful violation by Brandt of any material provision of
this Agreement, which either is not cured within ten (10) days after written
notice is given to Brandt by the Employer describing the willful violation or
constitutes a habitual breach of which Brandt has been previously notified by
the Company; or
 
(iv)           Brandt’s dishonesty, misappropriation or fraud with regard to the
property of the Employer or its affiliates.
 
 
4

--------------------------------------------------------------------------------

 

(b)           Termination by Brandt for Good Reason.  Upon thirty (30) days
written notice from Brandt, Brandt’s employment under this Agreement may be
terminated by Brandt for Good Reason (as defined below).  For purposes of this
Agreement, “Good Reason” shall mean that that Brandt has complied with the Good
Reason Process (as defined below) following the occurrence of any of the
following events:
 
(i)            a substantial diminution or other substantive adverse change, not
consented to by Brandt, in the nature or scope of Brandt’s responsibilities,
authorities, powers, functions or duties;
 
(ii)            an involuntary material reduction in Brandt’s base salary except
for across-the-board reductions similarly affecting all or substantially all
senior management employees;
 
(iii)           a breach by the Employer of any of its other material
obligations under this Agreement;  or
 
(iv)           a material change in the geographic location at which Brandt must
perform his services.
 
 “Good Reason Process” shall mean that: (A) Brandt reasonably determines in good
faith that a “Good Reason” event has occurred; (B) Brandt notifies the Employer
in writing of the occurrence of the Good Reason event within 90 days of the
occurrence of such event; (C) Brandt cooperates in good faith with the
Employer’s efforts, for a period not less than 30 days following such notice, to
modify Brandt’s employment situation in a manner acceptable to Brandt and the
Employer; and (D) notwithstanding such efforts, one or more of the Good Reason
events continues to exist and has not been modified in a manner acceptable to
Brandt.  If the Employer cures the Good Reason event in a manner acceptable to
Brandt during the 30 day period, such Good Reason event shall be deemed not to
have occurred.
 
(c)           Termination by the Employer without Cause.  Subject to the payment
of Termination Benefits (as defined below), upon thirty (30) days written notice
from the Employer, Brandt’s employment under this Agreement may be terminated by
the Employer without Cause.
 
(d)           Death.  Brandt’s employment with the Employer shall terminate upon
his death.
 
 
5

--------------------------------------------------------------------------------

 

(e)           Disability.  If Brandt shall be disabled so as to be unable to
perform the essential functions of Brandt’s then existing position or positions
under this Agreement with or without reasonable accommodation for a period of 30
nonconsecutive days or more within any six (6) month period, the Board of
Directors may, upon ten (10) days prior written notice, terminate Brandt’s
employment hereunder.  Notwithstanding any such termination, Brandt shall
continue to receive Brandt’s full Salary (less any disability pay or sick pay
benefits to which Brandt may be entitled under the Employer’s policies) and
benefits under Section 4 of this Agreement (except to the extent that Brandt may
be ineligible for one or more such benefits under applicable plan terms) for a
period of time equal to six (6) months, and Brandt’s employment may be
terminated by the Employer at any time thereafter.  If any question shall arise
as to whether during any period Brandt is disabled so as to be unable to perform
the essential functions of Brandt’s then existing position or positions with or
without reasonable accommodation, Brandt may, and at the request of the Employer
shall, submit to the Employer a certification in reasonable detail by a
physician selected by the Employer to whom Brandt or Brandt’s guardian has no
reasonable objection as to whether Brandt is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  Brandt shall cooperate
with any reasonable request of the physician in connection with such
certification.  If such question shall arise and Brandt shall fail to submit
such certification, the Employer’s determination of such issue shall be binding
on Brandt.  Nothing in this Section 6(e) shall be construed to waive Brandt’s
rights, if any, under existing law including, without limitation, the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with
Disabilities Act, 42 U.S.C. §12101 et seq.
 
7.           Compensation Upon Termination.
 
(a)           Termination Generally.  If Brandt’s employment with the Employer
is terminated for any reason during the term of this Agreement, the Employer
shall pay or provide to Brandt (or to his authorized representative or estate)
any earned but unpaid Salary, unpaid expense reimbursements, accrued but unused
vacation and any vested benefits Brandt may have under any employee benefit plan
of the Employer (the “Accrued Benefit”).
 
(b)           Termination by the Employer Without Cause Before a Change of
Control.  In the event of termination of Brandt’s employment with the Employer
before a Change of Control pursuant to Section 6(c) above and subject to
Brandt’s agreement to a release of any and all legal claims in a form reasonably
satisfactory to the Employer and Brandt (excluding any indemnification or other
obligations hereunder which survive termination of this Agreement), the Employer
shall provide to Brandt the following termination benefits (“Termination
Benefits”):
 
A lump sum payment equal to twelve (12) months of Brandt’s Salary at the rate
then in effect pursuant to Section 4(a), payable within fourteen (14) days of
the termination date, plus continuation of group health plan benefits to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”) for twelve (12) months or until the Executive commences
employment, if earlier, subject to payment of premiums by the Executive at the
active employees’ rate.
 
The Employer’s liability for severance pursuant to Section 7(b) shall be reduced
by the amount of any severance pay paid to Brandt pursuant to any severance pay
plan or stay bonus plan.  However, Brandt shall not be obligated to mitigate the
amount of any payment provided for in this Agreement by seeking employment or
otherwise and such amounts shall not be reduced by any compensation or earnings
Brandt may receive from a future employer following termination of his
employment with Employer.  Notwithstanding the foregoing, nothing in this
Section 7(b) shall be construed to affect Brandt’s right to receive COBRA
continuation at Brandt’s own cost to the extent that the Executive may continue
to be entitled to COBRA continuation after the Executive’s right to cost sharing
under Section 7(b)(i) ceases.  Brandt shall be obligated to give prompt notice
of the date of commencement of any employment during the benefits continuation
period and shall respond promptly to any reasonable inquiries concerning any
employment in which Brandt engages during the benefits continuation period.
 
 
6

--------------------------------------------------------------------------------

 

(c)           Termination by the Employer with Cause.  If Brandt’s employment is
terminated by the Employer with Cause under Section 6(a), the Employer shall
have no further obligation to Brandt other than payment of his Accrued Benefit.
 
(d)           Termination by the Employer without Cause or by Brandt for Good
Reason following a Change of Control.  In the event of termination of Brandt’s
employment with the Employer pursuant to Section 6(b) or Section 6(c) above
within twelve (12) months following a Change of Control and subject to Brandt’s
agreement to a release of any and all legal claims in a form reasonably
satisfactory to the Employer and Brandt (excluding any indemnification or other
obligations hereunder which survive termination of this Agreement), the Employer
shall provide to Brandt the following termination benefits (“Termination
Benefits”):
 
(i)           A lump sum payment equal to twelve (12) months of Brandt’s Salary
at the rate then in effect pursuant to Section 4(a), payable within fourteen
(14) days of the termination date, plus continuation of group health plan
benefits to the extent authorized by and consistent with 29 U.S.C. § 1161 et
seq. (commonly known as “COBRA”) for twelve (12) months or until the Executive
commences employment, if earlier, subject to payment of premiums by the
Executive at the active employees’ rate.
 
The Employer’s liability for severance pursuant to Section 7(d) shall be reduced
by the amount of any severance pay paid to Brandt pursuant to any severance pay
plan or stay bonus plan of the Employer. However, Brandt shall not be obligated
to mitigate the amount of any payment provided for in this Agreement by seeking
employment or otherwise and such amounts shall not be reduced by any
compensation or earnings Brandt may receive from a future employer following
termination of his employment with Employer.  Notwithstanding the foregoing,
nothing in this Section 7(d) shall be construed to affect Brandt’s right to
receive COBRA continuation entirely at Brandt’s own cost to the extent that the
Executive may continue to be entitled to COBRA continuation after the
Executive’s right to cost sharing under Section 7(d)(i) ceases.  Brandt shall be
obligated to give prompt notice of the date of commencement of any employment
during the benefits continuation period and shall respond promptly to any
reasonable inquiries concerning any employment in which Brandt engages during
the benefits continuation period.
 
(e)           Definition of Change of Control.  For purposes of this Agreement,
a “Change of Control” shall mean:
 
(i)            a merger, consolidation or other reorganization approved by the
Employer’s stockholders, unless securities representing more than fifty percent
(50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Employer’s outstanding voting securities immediately
prior to such transaction; or
 
(ii)           a stockholder-approved liquidation, dissolution, sale, transfer
or other disposition of all or substantially all of the Employer’s assets; or
 
 
7

--------------------------------------------------------------------------------

 

(iii)           the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934 Act, as
amended (the “Exchange Act”) (other than the Employer or a person that, prior to
such transaction or series of related transactions, directly or indirectly
controls, is controlled by or is under common control with, the Employer)
becomes directly or indirectly the beneficial owner (within the meaning of Rule
13d-3 of the Exchange Act) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of the Employer’s securities (as measured in terms
of the power to vote with respect to the election of Board members) outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from the
Employer or the acquisition of outstanding securities held by one or more of the
Employer’s existing stockholders.
 
(f)           Payment of Termination Benefits.  Anything in this Agreement to
the contrary notwithstanding, if at the time of Brandt’s termination of
employment, Brandt is considered a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and if any payment that Brandt becomes entitled to under this Agreement
is considered deferred compensation subject to interest and additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earlier of (i) six months after Brandt’s
separation from service, or (ii) Brandt’s death, and the initial payment shall
include a catch-up amount covering amounts that would otherwise have been paid
during the first six-month period but for the application of this Section
7(f).  Any such deferred payment shall earn simple interest calculated at the
short-term applicable federal rate in effect on the date of Brandt’s separation
from service.  The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  The parties agree that this Agreement
may be amended, as reasonably requested by either party, and as may be necessary
to fully comply with Section 409A of the Code and all related rules and
regulations in order to preserve the payments and benefits provided hereunder
without additional cost to either party.
 
8.           Reimbursement of Relocation Costs.
 
In the event Brandt terminates his employment (A) other than for Good Reason
following a Change of Control, or (B) if Brandt’s employment is terminated by
the Employer with Cause under Section 6(a), and such termination occurs prior to
the first anniversary of the date of Brandt’s relocation to the Herndon,
Virginia area, Brandt shall be obligated to reimburse Employer for the
Relocation Costs paid to Brandt under Section 4(e)(iii)(B) (the “Relocation
Reimbursement”).
 
 
8

--------------------------------------------------------------------------------

 

9.           Confidential Information, Noncompetition and Cooperation.
 
(a)           Confidential Information.  As used in this Agreement,
“Confidential Information” means information belonging to the Employer which is
of value to the Employer in the course of conducting its business and the
disclosure of which could result in a competitive or other disadvantage to the
Employer.  Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and other
intellectual property; trade secrets; know-how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Employer.  Confidential Information includes
information developed by Brandt in the course of Brandt’s employment by the
Employer, as well as other information to which Brandt may have access in
connection with Brandt’s employment.  Confidential Information also includes the
confidential information of others with which the Employer has a business
relationship.  Notwithstanding the foregoing, Confidential Information does not
include (i) information in the public domain, unless due to breach of Brandt’s
duties under Section 9(b), or (ii) otherwise known by Brandt other than by
reason of his employment hereunder; provided that the source of such information
is not known by Brandt to have disclosed such information in violation of an
obligation of confidentiality owed to the Employer.
 
(b)           Confidentiality.  Brandt understands and agrees that Brandt’s
employment creates a relationship of confidence and trust between Brandt and the
Employer with respect to all Confidential Information.  At all times, both
during Brandt’s employment with the Employer and after its termination, Brandt
will keep in confidence and trust all such Confidential Information, and will
not use or disclose any such Confidential Information without the written
consent of the Employer, except as may be necessary in the ordinary course of
performing Brandt’s duties to the Employer.
 
(c)           Documents, Records, etc.  All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Brandt by the Employer or are produced by
Brandt in connection with Brandt’s employment will be and remain the sole
property of the Employer.  Brandt will return to the Employer all such materials
and property as and when requested by the Employer.  In any event, Brandt will
return all such materials and property immediately upon termination of Brandt’s
employment for any reason.  Brandt will not retain any such material or property
or any copies thereof after such termination.
 
(d)           Noncompetition and Nonsolicitation.  During the term of this
Agreement and, if this Agreement if terminated, for (A) six months if
termination is prior to the six month anniversary of the Effective Date, and (B)
twelve (12) months thereafter, Brandt (i) will not, directly or indirectly,
whether as owner, partner, shareholder, consultant, agent, employee, co-venturer
or otherwise, engage, participate, assist or invest in any Competing Business
(as defined below); (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Employer (other than
terminations of employment of subordinate employees undertaken in the course of
Brandt’s employment with the Employer); and (iii) will refrain from soliciting
or encouraging any customer or supplier to terminate or otherwise modify
adversely its business relationship with the Employer.  Brandt understands that
the restrictions set forth in this Section 9(d) are intended to protect the
Employer’s interest in its Confidential Information and established employee,
customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose.  For purposes of
this Agreement, the term “Competing Business” shall mean a business conducted
anywhere in any jurisdiction where the Employer and/or its affiliates conduct
such business as of the date Brandt’s employment terminates, and shall be deemed
to include, without limitation, any business activity or jurisdiction which is
covered by or included in a written proposal or business plan existing on the
date of the termination of Brandt’s employment with the Employer, which is
directly competitive with any business which the Employer or any of its
affiliates conducts or has documentable plans to conduct during the employment
of Brandt.  Notwithstanding the foregoing, Brandt may own up to one percent (1%)
of the outstanding stock of a publicly held corporation which constitutes or is
affiliated with a Competing Business.
 
 
9

--------------------------------------------------------------------------------

 

(e)           Third-Party Agreements and Rights.  Brandt hereby confirms that
Brandt is not bound by the terms of any agreement with any previous employer or
other party which restricts in any way Brandt’s use or disclosure of information
or Brandt’s engagement in any business.  Brandt represents to the Employer that
Brandt’s execution of this Agreement, Brandt’s employment with the Employer and
the performance of Brandt’s proposed duties for the Employer will not violate
any obligations Brandt may have to any such previous employer or other
party.  In Brandt’s work for the Employer, Brandt will not disclose or make use
of any information in violation of any agreements with or rights of any such
previous employer or other party, and Brandt will not bring to the premises of
the Employer any copies or other tangible embodiments of non-public information
belonging to or obtained from any such previous employment or other party.
 
(f)           Litigation and Regulatory Cooperation.  During Brandt’s employment
and for a period of one (1) year thereafter, Brandt shall cooperate fully with
the Employer in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Employer which relate to events or occurrences that transpired while Brandt was
employed by the Employer.  Brandt’s full cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Employer at mutually convenient times.  During and after Brandt’s
employment, Brandt also shall cooperate fully with the Employer in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Brandt was employed by the Employer.  The Employer shall
reimburse Brandt for any reasonable out-of-pocket expenses incurred in
connection with Brandt’s performance of obligations pursuant to this Section
9(f).
 
(g)           Injunction.  Brandt agrees that it would be difficult to measure
any damages caused to the Employer which might result from any breach by Brandt
of the promises set forth in this Section 9, and that in any event money damages
would be an inadequate remedy for any such breach.  Accordingly, Brandt agrees
that if Brandt breaches, or proposes to breach, any portion of this Agreement,
the Employer shall be entitled, in addition to all other remedies that it may
have, to an injunction or other appropriate equitable relief to restrain any
such breach without showing or proving any actual damage to the Employer.
 
10.           Consent to Jurisdiction.  The parties hereby consent to the
jurisdiction of the Superior Court of the State of New Jersey and the United
States District Court for the District of New Jersey.  Accordingly, with respect
to any such court action, the parties (a) submit to the personal jurisdiction of
such courts; (b) consent to service of process; and (c) waive any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.
 
 
10

--------------------------------------------------------------------------------

 

11.           Integration.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties with respect to any related subject matter.
 
12.           Assignment; Successors and Assigns, etc.  Neither the Employer nor
Brandt may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided that the Employer may assign its rights under this Agreement
without the consent of Brandt in the event that the Employer shall effect a
reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity.  This Agreement shall inure to the benefit of and be binding
upon the Employer and Brandt, their respective successors, executors,
administrators, heirs and permitted assigns.
 
13.           Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
 
14.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Agreement, or
the waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
 
15.           Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to
Brandt at the last address Brandt has filed in writing with the Employer or, in
the case of the Employer, at its main offices, attention of the CEO, and shall
be effective on the date of delivery in person or by courier or three (3) days
after the date mailed.
 
16.           Amendment.  This Agreement may be amended or modified only by a
written instrument signed by Brandt and by a duly authorized representative of
the Employer.
 
17.           Governing Law.  This is a New Jersey contract and shall be
construed under and be governed in all respects by the laws of the State of New
Jersey, without giving effect to the conflict of laws principles of such
State.  With respect to any disputes concerning federal law, such disputes shall
be determined in accordance with the law as it would be interpreted and applied
by the United States Court of Appeals for the Third Circuit.
 
 
11

--------------------------------------------------------------------------------

 

18.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
 
*remainder of page has intentionally been left blank*

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Employment Agreement has been executed as a sealed
instrument by the Employer, by its duly authorized officer, and by Brandt, as of
the Effective Date.
 

 
ARBINET CORPORATION
     
By:
/s/ Shawn F. O’Donnell
 
Name:  Shawn F. O’Donnell
 
Title:  President and Chief Executive Officer
     
/s/ Gary George Brandt
 
Gary George Brandt


 
13

--------------------------------------------------------------------------------

 

EXHIBIT A


Equity Agreement
 
 
14

--------------------------------------------------------------------------------

 

EXHIBIT B


Board of Directors


ePower Synergies, Inc.,

 
15

--------------------------------------------------------------------------------

 

EXHIBIT C


Existing Entities


World Hockey, LLC
Brandt Enterprises Inc.
Stirling Power, LLC
Blue Ridge Consulting, LLC

 
16

--------------------------------------------------------------------------------

 